Exhibit 3.1 AMENDED and RESTATED BYLAWS OF FIRST BANCORP A North Carolina Corporation TABLE OF CONTENTS Page ARTICLE ONE :OFFICES Principal Office 1 Registered Office and Agent 1 Other Offices 1 ARTICLE TWO :SHAREHOLDERS Annual Meetings 1 Special Meetings 1 Place of Meetings 2 Notice 2 Waiver of Notice 3 Shareholders’ List 3 Voting Group 4 Quorum 4 Proxies 5 Voting of Shares 5 Action Without Meeting by Shareholders 6 Presiding Officials at Meetings 6 North Carolina Shareholder Protection Act 6 North Carolina Control Share Acquisition Act 6 Actions To Be Taken at an Annual Meeting of Shareholders 7 ARTICLE THREE:DIRECTORS Management 9 Number; Election; Term; Qualification 9 Nomination and Election of Directors 9 Cumulative Voting 12 Removal 12 Change in Number 13 Vacancies 13 Place of Meetings 14 First Meeting 14 Regular Meetings 14 Telephone and Similar Meetings 14 Special Meetings; Notice 14 Waiver of Notice 15 Quorum; Manner of Acting 15 Procedure; Minutes 16 Presumption of Assent 16 Action Without Meeting by Directors 16 i Compensation 16 Mandatory Retirement 17 ARTICLE FOUR :COMMITTEES Designation 17 Number; Qualification; Term 17 Authority 18 Committee Changes 18 Compensation 19 Responsibility; Dissent from Action 19 ARTICLE FIVE :OFFICERS AND OTHER AGENTS Number; Titles; Election; Term 19 Removal 20 Resignation 20 Vacancies 20 Bonds 20 Authority 20 Compensation 21 Chairman of the Board 21 Chief Executive Officer 21 President 22 Vice Presidents 22 Treasurer 22 Assistant Treasurers 23 Secretary 23 Assistant Secretaries 24 ARTICLE SIX :CONTRACTS, LOANS, CHECKS AND DRAFTS, AND DEPOSITS Contracts 24 Loans 24 Checks and Drafts 24 Deposits 25 ARTICLE SEVEN :CERTIFICATES AND SHAREHOLDERS Certificates for Shares 25 Issuance 25 Consideration for Shares 25 Lost, Stolen, or Destroyed Certificates 26 Transfer of Shares 26 Record Date 27 Holder of Record 28 Shares Held by Nominees 28 Legends 29 ii ARTICLE EIGHT :INDEMNIFICATION Indemnification 30 ARTICLE NINE :MISCELLANEOUS PROVISIONS Distributions 31 Reserves 31 Books and Records 32 Notice 32 Fiscal Year 33 Seal 33 Securities of Other Corporations 33 Amendment 33 Invalid Provisions 33 Headings 34 Definitions 34 iii AMENDED and RESTATED
